DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species V (Figs. 1, 6, 8), claims 1-5, 7-10, 12-16, 18-20 and 22 in the reply filed on March 28, 2022 is acknowledged.  The traversal is on the ground(s) that “at least one insulating layer is provided between the conductive semiconductor structure and the first conductive structure,” as recited in claim 1, is a special technical feature.  This is not found persuasive because Lee et al. (US 2016/0358938 A1) discloses every limitation of claim 1, including “at least one insulating layer is provided between the conductive semiconductor structure and the first conductive structure,” as detailed hereinbelow.  The traversal is on the further ground that “there is no serious burden to examine the claims of all of Species I-V.”   This is not found persuasive because the criterion of serious burden pertains to applications filed under 35 U.S.C. 111(a) and subject to regular U.S. restriction practice, not to applications filed under 35 U.S.C. 371 and subject to unity of invention analysis as in the instant case.  The traversal is on the additional ground: “If the Examiner refuses to examine the claims paid for when filing this application and persists in requiring Applicants to file divisional applications for each of the group, the Examiner would essentially be forcing the Applicants to pay duplicative fees for the non-elected or withdrawn claims, inasmuch as the original filing fees for the claims (which would be later prosecuted in divisional applications) are not refundable.”  This is not found persuasive because claims (e.g., claim 6 and/or claim 17) that require all the limitations of an allowable claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  MPEP 821.04(a).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 28, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2020; May 21, 2021; and October 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because it is very difficult to visually distinguish the first conductive structure (11) and the gate (22) each having vertical-line hatching from the passivation layer (6) having grid hatching in Figures 3 and 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 12 and 18 are objected to because of the following informalities: 
“the lead structure” should read “the at least one lead structure” (claim 1, line 3 and claim 12, line 1); 
“and” should be deleted (claim 1, line 4);
“the conductive semiconductor structure” should read “the single common conductive semiconductor structure” (claim 18, lines 8-9);
“the second conductive structure” should read “the single common second conductive structure” (claim 18, line 9).
Appropriate correction is required.
The text added to claim 1 (i.e., “, and at least one insulating layer is provided between the conductive semiconductor structure and the first conductive structure”) is barely legible after undergoing conversion by the Office from color to grayscale.  It is respectfully requested that the font color used in future submissions be uniformly black.  Applicant’s understanding and cooperation are sincerely appreciated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 3-4, the limitation “a side of the gate insulating layer distal to the base” renders the claim indefinite because the antecedent basis is unclear as to whether “a side of the gate insulating layer distal to the base” refers to a new (different) side of the gate insulating layer distal to the base or “a side of the gate insulating layer distal to the base” previously recited in claim 3, lines 6-7.  Applicant’s specification, in conjunction with the drawings, describes only one side of the gate insulating layer distal to the base (i.e., a top side of the gate insulating layer; p. 11, lines 3-5).  Therefore, it is suggested Applicant change “a side of the gate insulating layer distal to the base” in claim 5, lines 3-4 to “the side of the gate insulating layer distal to the base.”  For examination purposes, the limitation in question will be interpreted and examined as: the side of the gate insulating layer distal to the base, which has antecedent basis in claim 3, lines 6-7.  Correction is respectfully requested.
In claim 10, lines 3-4, the limitation “a side of the gate insulating layer distal to the base” renders the claim indefinite because the antecedent basis is unclear as to whether “a side of the gate insulating layer distal to the base” refers to a new (different) side of the gate insulating layer distal to the base or “a side of the gate insulating layer distal to the base” previously recited in claim 9, lines 3-4.  Applicant’s specification, in conjunction with the drawings, describes only one side of the gate insulating layer distal to the base (i.e., a top side of the gate insulating layer; p. 11, lines 3-5).  Therefore, it is suggested Applicant change “a side of the gate insulating layer distal to the base” in claim 10, lines 3-4 to “the side of the gate insulating layer distal to the base.”  For examination purposes, the limitation in question will be interpreted and examined as: the side of the gate insulating layer distal to the base, which has antecedent basis in claim 9, lines 3-4.  Correction is respectfully requested.
In claim 10, line 6, the limitation “a side of the interlayer insulating layer distal to the base” renders the claim indefinite because the antecedent basis is unclear as to whether “a side of the interlayer insulating layer distal to the base” refers to a new (different) side of the interlayer insulating layer distal to the base or “a side of the interlayer insulating layer distal to the base” previously recited in claim 8, lines 6-7.  Applicant’s specification, in conjunction with the drawings, describes only one side of the interlayer insulating layer distal to the base (i.e., a top side of the interlayer insulating layer; p. 11, lines 8-9).  Therefore, it is suggested Applicant change “a side of the interlayer insulating layer distal to the base” in claim 10, line 6 to “the side of the interlayer insulating layer distal to the base.”  For examination purposes, the limitation in question will be interpreted and examined as: the side of the interlayer insulating layer distal to the base, which has antecedent basis in claim 8, lines 6-7.  Correction is respectfully requested.
In claim 18, lines 1-2, the limitation “the array substrate comprises a plurality of lead structures” renders the claim indefinite because the antecedent basis is unclear as to whether “a plurality of lead structures” refers to a new (additional) plurality of lead structures or “at least one lead structure” previously recited in claim 1, line 2.  Applicant’s specification, in conjunction with the drawings, describes the at least one lead structure being provided as a plurality of lead structures in some embodiments (e.g., Figs. 6 and 8; p. 13, lines 2-12).  Therefore, it is suggested Applicant change “the array substrate comprises a plurality of lead structures” in claim 18, lines 1-2 to “the at least one lead structure comprises a plurality of lead structures.”  For examination purposes, the limitation in question will be interpreted and examined as: the at least one lead structure comprises a plurality of lead structures.  Correction is respectfully requested.
In claim 18, line 6, the limitation “both sides of the first conductive structure” renders the claim indefinite because it lacks antecedent basis (i.e., no two sides of the first conductive structure were previously recited).  Therefore, it is suggested Applicant change “both sides of the first conductive structure” in claim 18, line 6 to “two sides of the first conductive structure.”  For examination purposes, the limitation in question will be interpreted and examined as: two sides of the first conductive structure.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-16, 19, 20 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0358938 A1).
Regarding claim 1, Lee discloses in Figs. 1, 2A-2B, 5A-5B and related text an array substrate, comprising a display area DPA and a fan-out area P3 (NDP) (¶¶ [0053], [0055] and [0103]), wherein the array substrate comprises a base BS and at least one lead structure RG1(LP)/FP/DL,UP disposed on the base in the fan-out area (¶¶ [0104]-[0105]), the lead structure comprises a first conductive structure (either FP or DL,UP) and a conductive semiconductor structure RG1 (LP) (¶¶ [0108], [0111] and [0115]), and an orthographic projection of the conductive semiconductor structure on the base at least partially overlaps an orthographic projection of the first conductive structure on the base, and at least one insulating layer INS1 is provided between the conductive semiconductor structure and the first conductive structure (¶ [0106]).
Regarding claim 2, Lee discloses a thin film transistor TR2 disposed on the base in the display area (Figs. 1 and 2A; ¶¶ [0059]-[0060]), wherein the first conductive structure FP is disposed in a same layer as a gate GE2 of the thin film transistor, and comprises a same material (metal) as the gate of the thin film transistor (Figs. 2B and 5B; ¶ [0111]).
Regarding claim 3, Lee discloses the conductive semiconductor structure is disposed in a same layer as an active layer ACT2 of the thin film transistor (Figs. 2B and 5B; ¶¶ [0110] and [0112]); 
a gate insulating layer INS1 is disposed between the gate of the thin film transistor and the active layer of the thin film transistor (Fig. 2B; ¶ [0111]); and 
the conductive semiconductor structure is disposed on a (top) side of the base proximal to the gate insulating layer, and the first conductive structure FP is disposed on a (top) side of the gate insulating layer distal to the base (Fig. 5B).
Regarding claim 4, Lee discloses an interlayer insulating layer INS2 is disposed between a source SE2 and a drain DE2 of the thin film transistor and the active layer of the thin film transistor, and the source and the drain of the thin film transistor are disposed on a (top) side of the interlayer insulating layer distal to the base (Figs. 2A-2B; ¶¶ [0113]-[0114]).
Regarding claim 5, Lee discloses the source and the drain of the thin film transistor are disposed on a (top) side of the gate of the thin film transistor distal to the base, and the interlayer insulating layer is disposed on a (top) side of the gate insulating layer distal to the base (Fig. 2B).
Regarding claim 7, Lee discloses a thin film transistor TR2 disposed on the base in the display area (Figs. 1 and 2A; ¶¶ [0059]-[0060]); wherein the first conductive structure DL,UP is disposed in a same layer as a source SE2 and a drain DE2 of the thin film transistor, and comprises a same material (metal) as the source and the drain of the thin film transistor (Figs. 2A-2B and 5A-5B; ¶¶ [0114]-[0115]).
Regarding claim 8, Lee discloses the conductive semiconductor structure is disposed in a same layer as an active layer ACT2 of the thin film transistor (Figs. 2B and 5B; ¶¶ [0110] and [0112]); 
an interlayer insulating layer INS2 is disposed between the source and the drain of the thin film transistor and the active layer of the thin film transistor (Fig. 2B; ¶ [0113]); and 
the conductive semiconductor structure is disposed on a (top) side of the base proximal to the interlayer insulating layer, and the first conductive structure DL,UP is disposed on a (top) side of the interlayer insulating layer distal to the base (Fig. 5B).
Regarding claim 9, Lee discloses a gate insulating layer INS1 is disposed between a gate GE2 of the thin film transistor and the active layer of the thin film transistor, and the gate of the thin film transistor is disposed on a (top) side of the gate insulating layer distal to the base (Fig. 2B; ¶ [0111]).
Regarding claim 10, Lee discloses the source and the drain of the thin film transistor are disposed on a (top) side of the gate of the thin film transistor distal to the base and the interlayer insulating layer is disposed on a (top) side of the gate insulating layer distal to the base (Fig. 2B), or the gate of the thin film transistor is disposed on a side of the source and the drain of the thin film transistor distal to the base and the gate insulating layer is disposed on a side of the interlayer insulating layer distal to the base.
Regarding claim 12, Lee discloses the lead structure further comprises a second conductive structure DL,UP, and an orthographic projection of the second conductive structure on the base at least partially overlaps the orthographic projection of the first conductive structure FP on the base (Fig. 5B; ¶ [0104]).
Regarding claim 13, Lee discloses the first conductive structure is located between the second conductive structure and the conductive semiconductor structure with respect to the base (Fig. 5B).
Regarding claim 14, Lee discloses the array substrate comprises a thin film transistor TR2 disposed on the base in the display area (Figs. 1 and 2A; ¶¶ [0059]-[0060]); 
wherein one of the first conductive structure and the second conductive structure is disposed in a same layer as a gate GE2 of the thin film transistor, and comprises a same material (metal) as the gate of the thin film transistor (Figs. 2B and 5B; ¶ [0111]), and the other of the first conductive structure and the second conductive structure is disposed in a same layer as a source SE2 and a drain DE2 of the thin film transistor, and comprises a same material (metal) as the source and the drain of the thin film transistor (Figs. 2A-2B and 5A-5B; ¶¶ [0114]-[0115]).
Regarding claim 15, Lee discloses the conductive semiconductor structure is disposed in a same layer as an active layer ACT2 of the thin film transistor (Figs. 2B and 5B; ¶¶ [0110] and [0112]).
Regarding claim 16, Lee discloses a first insulating layer INS1 is disposed between the first conductive structure and the conductive semiconductor structure (Fig. 5B; ¶ [0106]), a second insulating layer INS2 is disposed between the first conductive structure and the second conductive structure (Fig. 5B; ¶ [0107]), and the first insulating layer and the second insulating layer are sequentially disposed on the base; and 
the conductive semiconductor structure is disposed on a (top) side of the base proximal to the first insulating layer, the first conductive structure is disposed on a (top) side of the first insulating layer distal to the base, and the second conductive structure is disposed on a (top) side of the second insulating layer distal to the base (Fig. 5B).
Regarding claim 19, Lee discloses the second conductive structure comprises metal (¶ [0115]).
Regarding claim 20, Lee discloses the conductive semiconductor structure comprises a conductive low-temperature polysilicon layer, or the first conductive structure comprises metal (¶¶ [0111] and [0115]).
Regarding claim 22, Lee discloses a display device, comprising the array substrate according to claim 1 (¶¶ [0003] and [0052]).
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest “via holes are disposed on both sides of the first conductive structure and only one via hole is disposed between any two adjacent first conductive structures, and the via holes penetrate the second insulating layer and the first insulating layer such that the conductive semiconductor structure is electrically connected to the second conductive structure through the via holes” as recited in claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/0256966 is cited for disclosing a liquid crystal display panel having compensation capacitors for balancing an RC (resistance-capacitance) delay effect.  US 2019/0348445 is cited for disclosing an array substrate with a double layer of metal wiring in a fan-out area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811